Citation Nr: 0522444	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-02 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for left 
testicular pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
status post stab avulsion of varicose veins of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1996 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in February and December of 2001.  The 
Board remanded this case back to the RO in May 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left testicular disorder has been confirmed 
by ultrasound and is productive of pain and tenderness, but 
there is no evidence of further genitourinary symptomatology.

3.  The veteran's status post stab avulsion of varicose veins 
of the right lower extremity is productive of numbness, but 
not edema, stasis pigmentation, or eczema.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left testicular pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8530 (2004).

2.  The criteria for an initial 10 percent evaluation for 
status post stab avulsion of varicose veins of the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, 
Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

In the appealed December 2001 rating decision, the RO 
discussed a March 2001 VA examination of the genital region.  
The report of this examination, however, is not included with 
the claims file.  In its May 2004 remand, the Board requested 
that the examination report be obtained.  In a June 2004 
correspondence, however, VA was notified that there was no 
copy of the examination report available.  The veteran has, 
however, been afforded a more recent VA examination 
addressing his left testicular pain, as described below.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in October 2002, June 2003, and 
May 2004.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decisions.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Left testicular pain

In a May 2000 rating decision, the RO granted service 
connection for left testicular pain on the basis of treatment 
for such pain in service.  A 10 percent evaluation was 
assigned, effective from February 2000.

A February 2001 private medical record indicates that the 
veteran had questionable discogenic left testicular pain.  
The veteran noted that the pain was constant, and the 
examiner indicated that there had been no abnormality found 
in the testicle in spite of numerous urological examinations.

As noted above, the veteran had a VA examination in March 
2001, but efforts to retrieve the report of that examination 
have been unsuccessful.  Findings from this examination noted 
in a December 2001 rating decision include diffuse left 
testicular tenderness, a somewhat thickened spermatic cord, 
and a suggestion of a left varicocele.

In June 2001, the veteran underwent a VA scrotal ultrasound.  
This examination revealed mild bilateral varicoceles, with 
the left greater than the right.  No other abnormalities were 
identified.  A scrotal ultrasound from August 2001 revealed a 
small varicocele on the left measuring up to three 
millimeters, with no significant or minor abnormality.

During his May 2004 VA examination, the veteran reported 
chronic left orchalgia.  He was noted to take narcotics for 
pain in his left testicle.  The examiner noted no further 
abnormalities and rendered an impression of testicular pain.

The veteran was treated for testicular pain in June 2004, 
with pain varying "from 
2-10."  The examination revealed a circumcised penis and 
normal right testicle, with the left testis tender to touch 
and unable to be examined properly.  The urologist diagnosed 
chronic testicular pain.

The RO has evaluated the veteran's left testicle disorder at 
the 10 percent rate by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8530.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
this section, a maximum 10 percent evaluation is warranted 
for severe to complete paralysis of the ilio-inguinal nerve.

As Diagnostic Code 8530 does not allow for a higher 
evaluation, the Board has considered genitourinary diagnostic 
criteria.  There is no evidence in this case, however, of 
atrophy or removal of the testis, as would warrant 
consideration under 38 C.F.R. § 4.115b, Diagnostic Codes 7523 
and 7524.  The veteran has also not been diagnosed with 
epdiymo-orchitis, as would warrant consideration as a urinary 
tract infection under 38 C.F.R. § 4.115a.  As indicated 
above, the veteran's objective symptoms have been limited to 
pain and tenderness.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
left testicular pain, currently evaluated as 10 percent 
disabling, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Status post stab avulsion of varicose veins of the 
right lower extremity

In the appealed February 2001 rating decision, the RO granted 
service connection for status post stab avulsion of varicose 
veins of the right lower extremity, with a zero percent 
evaluation assigned as of February 2000.  The RO based this 
grant on evidence of a varicose veins excision during 
service.

The assigned zero percent evaluation was based on the results 
of an April 2000 VA arteries and veins examination.  During 
this examination, the veteran reported that his itching in 
the area of the excision was gone, but he had a numbness and 
persistent hypersensitivity from the knee down to the toes.  
Upon examination, the examiner noted that the popliteal pulse 
on the right could not be palpated, and there were no 
palpable pedal pulses.  There was no evidence of ulceration, 
hyperpigmentation, or edema in the right lower extremity.  
Doppler signals on the right were somewhat monophasic.  The 
impression was rule out popliteal artery entrapment.  The 
examiner noted that it was possible that some of the 
discomfort and problems attributed to the veteran's knee 
anterior cruciate ligament "might have been related also to 
his blood vessels."  

In May 2004, the veteran underwent a second VA examination, 
during which he reported persistent numbness involving the 
right lower extremity subsequent to varicose vein surgery in 
1998.  Upon examination, there was no tenderness, and the 
extremities were without edema.  Dorsalis pedis pulses were 
not palpable, and posterior tibial pulses were 1+.  There was 
a well-healed scar on the right leg from varicose vein 
surgery.  The diagnosis was status post varicose vein surgery 
on the right.

The RO has evaluated the veteran's status post stab avulsion 
of varicose veins of the right lower extremity at the zero 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Under this section, a zero percent evaluation is warranted 
for asymptomatic palpable or visible varicose veins.  A 10 
percent evaluation contemplates intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is in order for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.

In this case, the Board is unable to conclude that the 
veteran's right lower extremity varicose veins disorder is 
asymptomatic.  He has complained of numbness, and the April 
2000 VA examination report indicates a distinct possibility 
that his right lower extremity symptoms are attributable to 
this disorder.  As such, and after resolving all doubt in the 
veteran's favor under 38 U.S.C.A. § 5107(b), the Board 
concludes that a 10 percent evaluation is warranted.  In the 
absence of evidence of edema, stasis pigmentation, or eczema, 
however, an even higher evaluation of 20 percent is not in 
order.

Overall, the evidence supports a 10 percent evaluation, but 
not more, for status post stab avulsion of varicose veins of 
the right lower extremity.  To that extent, the appeal is 
granted.

IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left testicular and varicose veins 
disorders have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim of entitlement to an increased evaluation for left 
testicular pain, currently evaluated as 10 percent disabling, 
is denied.

An initial 10 percent evaluation for status post stab 
avulsion of varicose veins of the right lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


